Citation Nr: 9922755	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-37 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for folliculitis, 
including as due to exposure to Agent Orange in service.

2.  Entitlement to an increased rating for post-operative 
recurrent bilateral inguinal hernia, currently rated as 10 
percent disabling. 

3.  Entitlement to an increased rating for peripheral 
neuropathy of the anterior femoral cutaneous nerve, currently 
rated as noncompensably disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1969. 

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a rating decision in May 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board notes that the September 1998 Supplemental 
Statement of the Case included in the listing of an issue 
that the veteran's service-connected post-operative recurrent 
bilateral inguinal hernia was rated as 20 percent disabling, 
and the veteran's representative has reflected this error in 
his brief on appeal.  However, this clearly is a clerical 
error, as indicated by the reasons and bases, which indicated 
that a 10 percent rating was being continued, and by the fact 
that there is no action by the RO in the claims file 
reflecting a rating increase from the previously assigned 10 
percent rating.  Entitlement to a disability evaluation is 
not granted by obvious clerical error.  See Alex v. Brown, 8 
Vet. App. 169 (RO's mistake in listing the appellant's 
service-connected hearing loss as having been incurred, 
rather than as having been aggravated, in service was merely 
a clerical error that had no effect on the award of 
benefits); Lozano v. Derwinski, 1 Vet. App. 184, 185 (1991) 
(an award letter informing the veteran that he had been 
granted service connection for his claimed condition, when 
the RO decision had in fact clearly denied service 
connection, constituted a simple clerical error and could not 
be relied upon as a basis for benefits).  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus or relationship between the veteran's current 
folliculitis and service, including exposure to Agent Orange. 

2.  The veteran's bilateral inguinal hernia is not manifested 
by recurrent hernia or unoperated irremediable hernia which 
are not well supported by truss or which are not readily 
reducible. 

3.  The veteran's peripheral neuropathy of the anterior 
femoral cutaneous nerve is manifested by wholly sensory 
anterior femoral cutaneous nerve paralysis and is not shown 
to be productive of severe or complete paralysis. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for folliculitis, including as due to exposure to Agent 
Orange in service, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
post-operative recurrent bilateral inguinal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.114, Diagnostic Code 7338 (1998).

3.  The criteria for a compensable rating for peripheral 
neuropathy of the anterior femoral cutaneous nerve have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.123-4.124a, Diagnostic Code 8529 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1998).  For claims based 
on chronic effects of exposure to Agent Orange, service 
connection may be established by presumption for certain 
diseases, specified by statute, which are manifested to a 
degree of at least 10 percent within a certain time period 
after separation from service.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  See Savage 
at 497-98.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  

The veteran had two years and 11 months of foreign service, 
to include service in the Republic of Vietnam, where he may 
have experienced exposure to chemical dioxins.  Service 
medical records are negative for complaints, findings, or 
diagnoses of folliculitis during service.  At a personal 
hearing in June 1996, the veteran reported that after service 
in 1969 he developed skin lesions, for which he went to a 
dermatologist in about 1970, but that his current skin 
disorder had become apparent only 4 or 5 years prior to the 
hearing.  VA outpatient treatment records reflect that in 
April 1995 the veteran was treated for folliculitis.  None of 
these records contain an opinion as to etiology.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
currently has one of the presumptive diseases listed at 
38 C.F.R. § 3.307(a), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a) (1998).  Additionally, in the absence of the 
presence of a disease listed in 38 C.F.R. § 3.309(e), the 
veteran is not entitled to a presumption of Agent Orange 
exposure.  See McCartt v. West, 12 Vet. App. 146 (1999).  

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even 
though there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers, 
prostate cancer, peripheral neuropathy (in limited 
situations) and soft-tissue sarcomas.  38 C.F.R. § 3.309(e) 
(1998).  The Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
41442 (1996). The Secretary has not specifically determined 
that a presumption of service connection for folliculitis is 
warranted for Agent Orange exposed veterans and, thus, such a 
presumption is not warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Although Combee specifically dealt with 
radiation claims, by analogy it also would apply to Agent 
Orange claims.  Thus, in this case, the veteran may establish 
service connection for folliculitis with proof of actual 
direct causation, by either exposure to Agent Orange or other 
injury or disease in service. 

However, the Board would note that the Court has held that, 
where the issue involves medical causation, competent medical 
evidence that indicates that the claim is plausible or 
possible is required to set forth a well-grounded claim.  
Grottveit at 93.  In other words, if there is medical 
evidence showing that a particular disease is related to 
exposure to chemical dioxins, and said exposure can be shown 
to have occurred in service, or within a presumptive period 
after service, service connection may be granted.

In the case before us, the veteran has claimed that exposure 
to chemical dioxins during service caused his folliculitis.  
With respect to this claim, there is no evidence of record, 
other than the veteran's allegations and other lay 
statements, that this condition was caused by exposure to 
dioxins.  Service medical records are negative for 
complaints, findings, or diagnoses of folliculitis during 
service.  The veteran reports that a skin disorder occurred 
after service in 1969, and his current folliculitis was not 
diagnosed until 1995, notably over 26 years after service 
separation.  

Medical evidence has not been proffered etiologically linking 
the veteran's folliculitis with exposure to chemical dioxins 
or with his military service or any incidents therein.  Mere 
contentions of the veteran, no matter how well meaning, or 
other lay statements, without supporting medical evidence 
that would etiologically relate his folliculitis with his 
service, do not constitute a well-grounded claim.  Caluza v. 
Brown; Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  It is the province of health care 
professionals to enter conclusions that require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service.  As a result, the veteran's 
lay opinion regarding etiology does not present a sufficient 
basis upon which to find this claim to be well grounded.  See 
Grottveit; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, the Board must find that the 
veteran's claim for service connection for folliculitis is 
not well grounded. 

In reaching this determination, the Board concludes that the 
veteran and his representative were provided notice of the 
type of evidence that he needed to prevail on this claim.  
The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 

In determining that the veteran's claim is not well grounded, 
the veteran's claim is being decided on a different legal 
basis than used by the RO, specifically a denial because the 
claim is not well grounded rather than because the 
preponderance of the evidence is against the claim.  The 
veteran has not been prejudiced by the Board's decision.  The 
RO simply accorded him a broader standard of review than the 
evidence warranted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 


II. Increased Ratings

Initially, the Board notes that the veteran has presented 
claims for increased ratings that are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims that are plausible.  The Court has held that 
an allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Further, in order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  See 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).

A. Post-operative Recurrent Bilateral Inguinal Hernia

Diagnostic Code 7338 provides that for inguinal hernia that 
is post-operative recurrent, readily reducible, and well 
supported by truss or belt, a 10 percent rating is warranted.  
For inguinal hernia that is small, postoperative recurrent, 
or unoperated irremediable, not well supported by truss, or 
not readily reducible, a 30 percent rating is warranted.  See 
38 C.F.R. § 4.114.  A Note following that Diagnostic Code 
also provides for addition of 10 percent for bilateral 
involvement provided the second hernia is compensable. 

Effective from March 1969, service connection was established 
for post-operative bilateral repaired inguinal hernia, rated 
as noncompensably disabling.  Effective from December 1975, a 
10 percent rating was assigned for post-operative bilateral 
inguinal hernia.  In March 1995, the veteran filed a claim 
for increased compensation, contending that a higher rating 
is warranted.  

In this veteran's case, the evidence reflects that in service 
in November 1965 the veteran underwent a bilateral 
hernioplasty, recovered, and no hernia disability was noted 
at service separation in 1969.  After service, in July 1969, 
June 1971, and January 1975, he underwent a left inguinal 
herniorrhaphy.  In February 1975, he underwent right hernia 
repair.  In 1982, a left inguinal hernia was noted, but 
surgery was not undertaken due to the veteran's obesity.  In 
1983, the veteran was provided a truss.  In April 1995, the 
veteran complained that he was not able to work due in part 
to his hernia; while other diagnoses were entered, there was 
no diagnosis pertaining to hernia.  

At a personal hearing in June 1996, the veteran testified 
that: he had a lot of burning sensation and pain associated 
with the hernias if he walked a lot; he was obese; that the 
previous hernia surgery had been about 12 years prior; that 
he had worn a truss or belt about 10 years prior, but had not 
worn one since then.  

At a VA compensation examination in April 1997, the veteran 
complained of a burning sensation on the left side with no 
complaints regarding the right side.  Examination revealed a 
benign superficial and nontender scar, and no recurrent 
hernia, in both left and right inguinal areas, which resulted 
in a diagnosis of no recurrent inguinal hernia. 

The veteran's post-operative recurrent bilateral inguinal 
hernia is primarily manifested by subjective complaint of a 
burning sensation on the left with extended walking, and 
clinical findings of benign superficial and nontender scars, 
and no recurrent hernia, in both left and right inguinal 
areas.  This symptomatology is well encompassed by the 
criteria for a 10 percent rating, which includes a recurrent 
readily reducible post-operative inguinal hernia, which is 
well supported by truss or belt.  The evidence reflects that 
the veteran's bilateral hernias have been recurrent.  
However, the current evidence, including clinical findings 
upon examination and the veteran's hearing testimony, 
reflects that the veteran has not had recurrence of a hernia 
for 13 to 15 years.  While the veteran was issued a truss in 
1983, there is no evidence that one has been required for 
many years, and he admits that he has not worn one for many 
years. 

There is no evidence that the veteran currently has recurrent 
hernia, or unoperated irremediable hernia, and no evidence of 
one which is not well supported by truss or which is not 
readily reducible.  Therefore, a 30 percent rating is not 
warranted by the evidence.  Likewise, an additional 10 
percent for bilateral involvement is not warranted as there 
is no evidence that the second hernia is compensable.  The 
evidence reflects that the veteran complains of a burning 
sensation on the left with walking, but no complaints 
regarding the right side.  38 C.F.R. § 4.114, Diagnostic Code 
7338.  Based on this evidence the Board finds and concludes 
that the criteria for a higher evaluation have not been met.  


B. Peripheral Neuropathy of the Anterior Femoral Cutaneous 
Nerve

The veteran's peripheral neuropathy of the anterior femoral 
cutaneous nerve involves the peripheral nerve, which is rated 
as a disease of the peripheral nerves under 38 C.F.R. 
§§ 4.20, 4.124a, Diagnostic Code 8529.  The Code provides 
that for mild or moderate paralysis of the external cutaneous 
nerve of the thigh, a noncompensable rating is warranted; for 
severe to complete paralysis of the external cutaneous nerve 
of the thigh, a 10 percent rating is warranted. 

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a. 

Effective from January 1975, service connection has been in 
effect for peripheral neuropathy of the anterior femoral 
cutaneous nerve, rated as noncompensably disabling.  In May 
1995, the veteran filed a claim for increased compensation, 
claiming that he had pain and numbness that caused him to 
fall.  Through his representative, the veteran additionally 
contends that he has: involuntary muscle spasms of the left 
thigh; paralyzed feeling or hypesthesia of the left thigh, 
ankle, foot, and toes; left leg swelling and coldness; pain 
in the left leg, foot, and knee when walking; and that he 
walks with a limp.  

The evidence reflects that the veteran's left anterior 
femoral cutaneous nerve was injured during hernia operations, 
which resulted in numbness in the upper part of the inside of 
the left leg.  VA outpatient treatment records reflect that 
in April 1995 the veteran complained of numbness in the left 
leg.  VA treatment records also reflect that the veteran has 
been diagnosed with diabetes mellitus, obesity, and 
hyperlipidemia.  

At a personal hearing in June 1996, the veteran testified 
that: he was using a wheelchair to avoid falling; his leg 
"goes completely out" and causes him to fall; he has pain 
on each side of his leg and around the top of the knee, which 
goes down to his ankle; his ankle swells; he has no feeling 
on the inside of his thigh; and he has been diabetic since 
about 1988. 

At the peripheral nerve component of a VA compensation 
examination in April 1997, the veteran reported that for his 
left leg weakness he had used a cane, then a walker, then a 
wheelchair.  He complained of loss of feeling or paralysis in 
his left lateral thigh and anterior thigh, left leg weakness, 
muscle spasms of the muscles of the left thigh, left leg 
swelling from the knee down, and pain in his whole left leg.  
Objective examination revealed: mild to moderately impaired 
gait; a marked limp in the left leg; left hip flexion of 75 
percent of normal, with normal extension; knee flexion 70 
percent of normal; hypesthesia of the left lower leg and 
lateral half of the top of the left foot, and hypesthesia of 
the left great and small toes.  The diagnosis was damage to 
the femoral nerve, more extensive than damage to just the 
anterior femoral cutaneous nerve alone.  An EMG was ordered 
and resulted in the impressions that the bilateral lateral 
femoral cutaneous sensory nerves had no responses (noted to 
be a non-specific finding which was most likely due to 
truncal obesity), and that there was no evidence of femoral 
neuropathy.  

The veteran's peripheral neuropathy of the anterior femoral 
cutaneous nerve is manifested by wholly sensory anterior 
femoral cutaneous nerve paralysis.  The Board notes the 
diagnosis at the April 1997 VA peripheral nerves examination 
that indicated more extensive damage than just the anterior 
femoral cutaneous nerve alone.  However, further EMG testing, 
as recommended by that examination, resulted in no responses 
of the bilateral lateral femoral cutaneous sensory nerves.  
The examiner specifically noted that such absence of 
responses, bilaterally, was most likely due to the veteran's 
non-service-connected truncal obesity.  

The guiding regulations provide that when, as in this 
veteran's case, the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  Diagnostic Code 8529 provides that for 
such mild or moderate paralysis of the external cutaneous 
nerve of the thigh, a noncompensable rating is warranted.  

An increased rating is not warranted as the evidence does not 
demonstrate that the veteran's disability is other than 
wholly sensory, so as to warrant a 10 percent rating for 
severe to complete paralysis of the external cutaneous nerve 
of the thigh.  See 38 C.F.R. § 4.124a.  While the veteran has 
asserted that he has multiple complaints associated with his 
left leg or thigh, including pain, muscle spasms, swelling, 
coldness, pain in the leg, foot, and knee, and that he walked 
with a limp or fell, the medical evidence has not shown that 
such complaints are related to the veteran's service-
connected disability.  The evidence does not demonstrate how 
the veteran could have severe to complete paralysis and pain 
simultaneously, or how sensory loss could contribute to 
specific joint pain or complaints.  For these reasons, the 
Board must find that an increased rating is not warranted. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issues on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for folliculitis, to include as secondary 
to exposure to Agent Orange, is denied.

A rating in excess of 10 percent for post-operative recurrent 
bilateral inguinal hernia is denied. 

A compensable rating for peripheral neuropathy of the 
anterior femoral cutaneous nerve is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

